Mr. Presiding Justice Ball delivered the opinion of the court. The direction of the court to the jury to return a verdict for the defendant was clearly right. These parties, each having full knowledge of the facts, and neither being under legal compulsion, met to settle a disputed account. After a full discussion of the claims of each at their second interview they agreed upon a contract of compromise and settlement. Thereupon the amount thus found due was paid by the one and accepted by the other, and a receipt in full was given by appellant to appellee. Having made this bargain and having received its benefits, appellant is es-topped to reopen the transaction. Appellant urges that the case should be reversed because the court would not permit it to ask Hayes, a witness called by appellee, if he did not, as a member of the National Window Glass Jobbers Association, in July, 1901, vote to put out all the fires in all the factories in the State of Indiana, and thus bring on the strike of 1901-2; and that if he did not know that such action would be taken when he, acting for appellee, entered into the contracts in evidence. These questions were asked upon cross-examination, but were not based upon anything contained in the examination in chief. Hence the objection to each question was well taken and the ruling of the court thereon was correct. The judgment of the Superior Court is affirmed. Affirmed.